DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,392,080 (hereinafter ‘080).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘080.
It is noted that the instant application is a later-filed continuation of ‘080. Claims 1-20 of ‘080 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application 
Claim 15 of the instant application is shown in the table below with Claim 14 of ‘080 with the differences boldfaced for the Applicant's convenience.
Claim 15 of Instant
Claim 14 of US 9,392,080
A method, comprising:
A method performed by a processor on a device implementing a virtual machine host comprising:

executing a first virtual machine in a virtual environment, said virtual environment comprising a virtual network, said virtual network being capable of routing IPv4 communications;
configuring a first virtual machine of a computing device with a first IPv4 address;
configuring the first virtual machine with a first IPv4 address through a Dynamic Host Configuration Protocol (DHCP) service on the virtual network;

configuring the first virtual machine with a first IPv6 address, the first IPv6 address obtained through a request to a DHCP server, the DHCP server external to the device implementing the virtual machine host;
associating the first IPv4 address to a first IPv6 address;
storing in a database a mapping of the first IPv4 address and the first IPv6 address;
receiving a first IPv6 communication via a network interface that interfaces the computing device to an IPv6 network, wherein the first IPv6 communication is addressed to the first IPv6 address;
receiving a first IPv6 communication from a physical network coupled to the virtual machine host, the physical network configured to operate using IPv6 addresses, said first IPv6 communication having the first IPv6 address;

determining that said first IPv4 address corresponds with said first IPv6 address and translating said first IPv6 communication into a first IPv4 communication using the database; and
transmitting the translated first IPv4 communication to the first virtual machine over a first virtual network.
transmitting said first IPv4 communication on said first virtual network to the first virtual machine.  




Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,382,593 (hereinafter ‘593).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘593.
It is noted that the instant application is a later-filed continuation of ‘593. Claims 1-20 of ‘593 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 11 of ‘593 as shown in the tables below contain every element of Claim 15 of the instant application and as such anticipate Claim 15 of the instant application. 
Claim 15 of the instant application is shown in the table below with Claim 11 of ‘080 with the differences boldfaced for the Applicant's convenience.
Claim 15 of Instant
Claim 11 of US 10,382,593

A method of executing a first virtual machine on a host computing device, the method comprising:
configuring a first virtual machine of a computing device with a first IPv4 address;
configuring the first virtual machine with a first IPv4 address obtained from a Dynamic Host Configuration Protocol (DHCP) service over a virtual network of the host computing device;

configuring the first virtual machine with a first IPv6 address obtained through a request to a DHCP server external to the host computing device;
associating the first IPv4 address to a first IPv6 address;
storing a mapping of the first IPv4 address to the first IPv6 address;
receiving a first IPv6 communication via a network interface that interfaces the computing device to an IPv6 network, wherein the first IPv6 communication is addressed to the first IPv6 address;
receiving a first IPv6 communication from a physical network coupled to the host computing device, wherein the physical network is configured to operate using IPv6 addresses, and wherein the first IPv6 communication is addressed to the first IPv6 address;
determining that the first IPv6 address corresponds with the first IPv4 address;
determining that the first IPv6 address corresponds with the first IPv4 address;
translating the first IPv6 communication into a first IPv4 communication; and
translating the first IPv6 communication into a first IPv4 communication; and
transmitting the translated first IPv4 communication to the first virtual machine over a first virtual network.
transmitting the translated first IPv4 communication over a first virtual network to the first virtual machine.



Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed 01/03/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC § 102 Rejection of claims 1, 4, 7-16, and 18-20 and 35 USC § 103 Rejection of claims 2-3, 5-6, and 17 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195